Citation Nr: 0019510	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Propriety of an original (compensable) disability rating 
assigned for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which implemented a December 1998 Board 
decision that granted service connection for bilateral 
hearing loss.  The propriety of the initial, noncompensable, 
rating is appealed.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDING OF FACT

Hearing acuity is shown to be manifested by average pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz of 29 decibels 
in the right ear and 36 decibels in the left ear.  Speech 
recognition ability 100 percent correct in the right ear and 
96 percent correct in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, Code 6100 (1995 and 
1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected hearing loss 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran's hearing loss is rated under Diagnostic Code 
6100.  It is noted that service connection was granted 
effective in December 1995, the date of the veteran's 
application to reopen his claim for service connection for 
bilateral hearing loss. 

Regulations applicable to the evaluation of hearing loss were 
amended in June 1999. When a law or regulation changes after 
a claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board must evaluate the veteran's claim for a higher rating 
under both the old criteria (the one in effect when he 
reopened his claim) in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.

The old regulations were not in effect when the rating 
decision on appeal was made, and the RO has not considered 
the old regulations.  While the veteran and his 
representative have not been given notice of the old 
regulations, the Board finds that he would not be prejudiced 
by the Board's initial consideration of the old regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  In this case, neither rating criteria can be 
more favorable to the veteran's claim since the criteria are 
identical.  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.

Audiometric evaluations, performed at a private facility, have 
been submitted by the veteran.  These include evaluations 
conducted in April 1991 and October 1995.  In April 1991, air 
conduction pure tone frequency levels were as follows:

Hertz
500
1000
1500
2000
3000
4000
6000
Left 
ear
10
15
10
10
60
50
60
Right 
ear
15
20
20
10
30
55
35

In October 1995, air conduction threshold levels were as 
follows:

Hertz
500
1000
1500
2000
3000
4000
6000
Left 
ear
10
15
15
10
60
50
60
Right 
ear
10
10
15
10
20
55
40

An audiometric evaluation was conducted for compensation 
purposes for the VA in February 1998.  At that time, the 
veteran's organic hearing acuity shown to be as follows: 


Hertz
500
1000
2000
3000
4000
Average
Left ear
10
15
10
60
60
36
Right 
ear
10
10
10
35
55
28

Speech recognition scores were 92 percent correct in each ear.  

The most recent audiometric evaluation was conducted for 
compensation purposes for the VA in May 1999.  At that time, 
the veteran's organic hearing acuity shown to be as follows:

Hertz
500
1000
2000
3000
4000
Average
Left ear
15
15
15
65
50
36
Right 
ear
10
10
15
40
50
29

Speech recognition scores were 100 percent in the right ear 
and 96 percent in the left ear.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 1999); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 1999).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

The results of the most recent audiogram conducted in 1999 
showed that the veteran's hearing loss is properly evaluated 
as zero percent disabling (noncompensable).  Based on a 100 
percent speech recognition score and a 36-decibel puretone 
threshold average, Table VI indicates a designation of Level 
"I" for the left ear.  Based on a 96 percent speech 
recognition score and a 29-decibel puretone threshold 
average, Table VI indicates a designation of Level "I" for 
the right ear.  When applied to Table VII, the numeric 
designations of "I" for both ears translate to a zero 
percent evaluation.  Therefore, the veteran's service-
connected hearing loss is properly assigned a noncompensable 
disability rating.  38 C.F.R. § 4.85, Tables VI and VII (1998 
and 1999).

Neither of the new provisions under 38 C.F.R. § 4.86 would 
result in a higher rating.  The audiometric results in 1999 
did not show puretone thresholds of 55 decibels or greater in 
the frequencies of 1000, 2000 and 3000 Hertz for either ear.  
The provisions of 38 C.F.R. § 4.86(b) also do not apply.  
Although audiometric evaluation showed puretone thresholds of 
65 and 40 decibels at 3000 Hertz for the left and right ears 
respectively, there were no findings reflecting decibels 
higher then 50 at any of the other frequencies, except at 
4000 Hertz. 

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for his bilateral hearing loss.  
The assigned zero percent disability rating is appropriate 
based on the audiometric results.

Finally, the Board has taken into consideration that pursuant 
to 38 C.F.R. § 3.321(b) where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

While the Board does not have the authority to grant an 
extra-schedular evaluation in the first instance, it does 
have the jurisdiction to address the issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996) (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  While the question has not been 
raised, the Board nevertheless will consider whether 
38 C.F.R. § 3.321 would be applicable.  See VAOPGCPREC 6-96; 
Floyd, 9 Vet. App. at 95 (Board may consider whether referral 
to "appropriate first-line officials" for extraschedular 
rating is required). 

The schedular evaluations for hearing loss are not 
inadequate.  As fully detailed above, higher (compensable) 
disability ratings are available for hearing loss where 
specific objective criteria are met as shown by audiometric 
evaluations and speech discrimination tests.  The veteran 
does not meet the schedular criteria for a compensable 
disability rating.  Further, it does not appear that the 
veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of hearing impairment.  The veteran has not required any 
periods of hospitalization, nor has he required any extensive 
outpatient treatment for this condition.  There is no 
evidence in the claims file to suggest marked interference 
with employment as a result of this condition that is in any 
way unusual or exceptional, such that the schedular criteria 
do not address it. 

The Board therefore finds that referral for extraschedular 
consideration is not warranted in this case.  In the absence 
of any evidence that reflects that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

